Citation Nr: 0121324	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back disorder 
as secondary to residuals of bilateral renal calculi.

2. Entitlement to service connection for impotence as 
secondary to residuals of bilateral renal calculi.

3. Entitlement to service connection for carcinoma of the 
bladder as secondary to residuals of bilateral renal 
calculi.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to January 
1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in September 1992 and January 1995 by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a decision of April 8, 1996, the Board denied the 
veteran's secondary service connection claims and, also, 
granted his claim of entitlement to an increased evaluation 
for renal calculi.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which affirmed the Board's decision as to the 
secondary service connection claims and held that the claim 
for an increased evaluation for residuals of bilateral renal 
calculi had been abandoned by the veteran-appellant.  The 
veteran appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit which vacated the 
Court's decision on the secondary service connection claims 
and remanded the case to the Court, which remanded the case 
to the Board. 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

The veteran has contended that: spinal blocks for kidney 
stone problems caused deterioration of the vertebrae of 
his lower spine; and multiple X-rays of his kidneys 
caused him to develop impotence.  He has not made a 
specific contention as to how bilateral renal calculi 
caused or aggravated bladder cancer.

A rating decision in July 1965 granted service connection 
for residuals of bilateral renal calculi.

The record reveals that, in October 1983, during VA 
hospitalization, a history of multiple renal calculi was 
noted, and the veteran stated that he had had uretero-
basketing to extract renal calculi at least 18 times.  He 
complained of pain in his back for over a month.  No 
evidence of further renal calculi was found, and there 
was no explanation of his back pain.

At a VA neurology clinic in September 1990, straight leg 
raising was to 65-70 degrees on the right and 90 degrees 
on the left; the  veteran was able to stand on heels and 
toes and to rise from a squatting position; there was 
tenderness over spinous processes only at the lower 
lumbar area, with no paraspinal or sciatic tenderness.

At a VA spine examination in July 1992, the pertinent 
diagnosis was chronic low back pain secondary to 
degenerative joint disease of the lumbosacral spine.

In April 1993, a VA urologic examiner reported that there 
had been no clinical evidence in the entire urologic 
literature relating impotence to renal stone disease.  He 
also reported that the veteran had been evaluated by a VA 
psychology service and it was the psychological 
examiner's opinion that his impotence was psychogenic in 
origin.

In October 1994, a VA urologist reported that there is no 
connection between erectile dysfunction and renal 
calculus disease.

In November 1994, the Chief of a VA radiology service 
reported that: the veteran had had numerous diagnostic 
studies of the urinary tract since 1962; there was no 
relationship between the diagnostic studies and his 
impotence; the quantity of radiation which would be 
required to cause functional alteration is many thousands 
of times greater than the veteran had received.

In the instant case, the courts which have considered the 
veteran's appeal of the Board's April 1996 denial of his 
secondary service connection claims have held that the 
claims should be readjudicated in light of the VCAA and 
provisions of the VA Adjudication Manual M 21-1 
pertaining to secondary service connection claims, and 
this case will be remanded by the Board to the RO for 
that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities which have treated him 
for renal calculi, a low back disorder, 
impotence, or carcinoma of the bladder 
since 1995.  After securing any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.  In the event that any 
records identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

2.  The RO should then arrange for the 
veteran to be examined by specialists in 
orthopedics, urology, and oncology.  It 
is imperative that each examiner review a 
separate copy of this REMAND and the 
pertinent medical records in the claims 
file.  The orthopedic examiner should 
determine whether the veteran currently 
has a low back disorder and, if so, its 
nature and extent.  The urologic examiner 
should determine whether the veteran has 
impotence and, if so, whether such 
impotence has an organic basis.  The 
oncologist should determine whether the 
veteran currently has any residuals of 
carcinoma of the bladder which was 
diagnosed in October 1994.  In the event 
that the orthopedic examiner finds a 
current low back disorder, he or she 
should offer an opinion on the question 
of whether it is more likely, less 
likely, or at least as likely as not that 
residuals of renal calculi caused or have 
aggravated such low back disorder.  In 
the event that the urologic examiner 
finds that the veteran has impotence 
which has an organic basis, he or she 
should offer an opinion on the question 
of whether it is more likely, less 
likely, or at least as likely as not that 
residuals of renal calculi caused or have 
aggravated such impotence which has an 
organic basis.  In the event that the 
oncologist finds that the veteran finds 
that the veteran currently has residuals 
of bladder cancer, he or she should offer 
an opinion on the question of whether it 
is more likely, less likely, or at least 
as likely as not that residuals of renal 
calculi caused or have aggravated such 
residuals of bladder cancer.  If any 
examiner finds that residuals of renal 
calculi did not cause but have aggravated 
a current disability, the examiner should 
address each of the following medical 
issues;
(1) The baseline manifestations which are 
due to the effects of the non-service 
connected disease or injury (low back 
disorder, impotence, or residuals of 
bladder cancer);
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service connected 
residuals of bilateral renal calculi, 
based on medical considerations; and
(3) The medical considerations supporting 
an opinion that increased manifestations 
of the non-service connected disease or 
injury are proximately due to service 
connected residuals of bilateral renal 
calculi.  A rationale for the opinions 
expressed by each examiner should be 
stated.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




